    Case 9:19-bk-11573-MB                           Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16                                          Desc
                                                      Main Document    Page 1 of 8


   Eric P. Israel (State Bar No. 132426)
   eisrael@danninggill.com
   Aaron E. De Leest (State Bar No. 216832)
   adeleest@danninggill.com
   Danning, Gill, Israel & Krasnoff, LLP
   1901 Avenue of the Stars, Suite 450
   Los Angeles, California 90067
   Telephone (310) 277-0077
   Facsimile (310) 277-5735

                         UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA


  In re:                                                                                                     Chapter 7 Case Number

                                                                                                             Case No.: 9:19-bk-11573-MB
    HVI CAT CANYON, INC.,                                                                                    Professional Fee Statement

                                                                                                             Number: 4
                                                                                                             Month of: June, 2021
                                                                                                    Debtor



 1. Name of Professional:                                                                           Robins Kaplan LLP
 2 Date of entry of order approving employment of the professional:                                 4/8/21
 3. Total amount of pre-petition payments received by the professional:                             $0
 4. Less: Total amount of pre-petition services rendered and expenses:                              -$0
 5 Balance of funds remaining on date of filing of petition:                                        $1 million
 6 Less: Total amount of all services rendered per prior fee statements: (Line 6 is not used when   See attached
 filing Statement Number 1).

 7 Less: Total amount of services and expenses this reporting period:                               See attached
 8 Balance of funds remaining for next reporting period:                                            See attached

DETAILED DOCUMENTATION SUPPORTING THE PROFESSIONAL FEES EARNED AND THE EXPENSES INCURRED DURING THIS
REPORTING PERIOD HAS BEEN SERVED ON THE UNITED STATES TRUSTEE. A COPY OF THE DETAILED DOCUMENTATION
WILL BE PROVIDED BY THE PROFESSIONAL TO ANY PARTY UPON REQUEST. FEES AND COSTS WILL BE WITHDRAWN FROM
THE TRUST ACCOUNT IN THE AMOUNT STATED IN ITEM 7 ABOVE UNLESS AN OBJECTION IS FILED WITH THE CLERK OF
THE COURT AND SERVED ON THE PROFESSIONAL NAMED ABOVE WITHIN 10 DAYS FROM THE DATE OF SERVICE OF THIS
CTITCMCMT



9. Total number of pages attached hereto:                                                           15

The above is a true and correct statement of fees earned and expenses incurred during the indicated reporting period.

Dated: July2021

 Robins Kaplan, LLP
Type Name of Professional                                                                                    rolessional

James P. Menton, Jr.
Type Name of Attorney for Professional (if applicable)                                        Signature of Attorney for Professional (if applicable)


Revised September 2012                         PROFESSIONAL FEE STATEMENT (Page 1 of 2)                                                        USTR16-6 0
Case 9:19-bk-11573-MB          Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16                 Desc
                                 Main Document    Page 2 of 8



                   ATTACHMENT TO PROFESSIONAL FEE STATEMENT NO. 4
                       Robins Kaplan LLP (“Robins” or “applicant”)

         1.      Michael A. McConnell was appointed as Chapter 11 Trustee for HVI Cat Canyon,
 Inc. (the “debtor”) on or about October 21, 2019.

         2.      Pursuant to an order entered on or about December 17, 2020, the Court converted
 the debtor’s case to Chapter 7. On or about January 5, 2021, the Trustee accepted appointment
 as the interim Chapter 7 Trustee for the debtor’s estate and continues to serve in that capacity for
 the benefit of creditors.

         3.      On or about October 13, 2020, the Court entered its Order Authorizing (A) the
 Trustee's Sale to Team Maria Joaquin, L.L.C. and Maria Joaquin Basin, L.L.C. (“Team Maria”)
 of Substantially All of the Estate’s Assets Free and Clear of All Liens, Claims, Encumbrances
 and Interests, (B) The Assumption and Assignment of Certain Executory Contracts and
 Unexpired Leases, Related Cure Amounts, and (C) Granting Related Relief (docket no. 1393)
 (“Team Maria Sale Order”). Pursuant to agreements entered into during the Chapter 11 portion
 of the case, UBS and Team Maria agreed to put up a total of $1 million to secure investigation
 and prosecution of litigation claims, and to cover fees and costs of Chapter 7 professionals (the
 “Litigation Fund”). Robins and other professionals may look to the Litigation Fund for fees and
 costs incurred during the Chapter 7 portion of the case by submission of professional fee
 statements.

         4.     On or about October 26, 2020, the Trustee filed a motion for approval of a
 stipulation with UBS regarding the Litigation Fund (doc no. 1411) which the Court approved
 pursuant to an order entered on or about December 10, 2020 (doc no. 1504).

         5.     On or about March 9, 2021, the Trustee filed the Chapter 7 Trustee's Notice Of
 Application And Application To Employ Robins Kaplan, LLP As Special Litigation Counsel (the
 “Application” docket no. 1573), which was approved by the Court’s order entered on or about
 April 8, 2021 (docket no. 1596), effective February 9, 2021. The order on the Application
 authorized Robins to draw down on the Litigation Fund via monthly professional fee statements
 for 80% of fees and 100% of costs. Robins applied to amend its retention to address expanded
 scope of work and lifting the cap of $125,000 in the approved Application. The order thereon
 was entered on July 14, 2021.

         6.    Professional Statement No. 4: This is Robins’ fourth Professional Fee Statement
 during the Chapter 7 portion of the case.

                 a.      During the period February 9, 2021, through March 31, 2021, Robins
          incurred fees and costs of $62,578.50, and $17.20, respectively, for a total of $62,595.70.
          Pursuant to the professional fee statement filed on April 16, 2021 (doc no. 1606), Robins
          requested payment of $50,080.00. Payment has been received of $50,080.20.

                 b.      During the period April 1, 2021, through April 30, 2021, Robins incurred
          fees and costs of $102,280.00, and $1,470.74, respectively, for a total of $103,750.74.
          Pursuant to the professional fee statement filed on May 27, 2021 (doc no. 1657), Robins



 1656693.1 26989
Case 9:19-bk-11573-MB          Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16               Desc
                                 Main Document    Page 3 of 8



          requested payment of $50,217.58 as explained therein. Payment has not been received to
          date.

                   c.    During the period May 1, 2021, through May 30, 2021, Robins incurred
          fees and costs of $207,309.00, and $1,180.65, respectively, for a total of $208,489.65.
          Pursuant to the professional fee statement filed on June 23, 2021 (doc no. 1621), Robins
          requested payment of $167,027.85 as explained therein. Payment has not been received
          to date.

        7.      Request for Payment of Professional Fees: During the period June 1, 2021,
 through June 30, 2021 (the “Subject Period”), Robins incurred fees and costs of $98,040.50, and
 $9,297.40, respectively, for a total of $107,337.90. Robins is requesting that it be paid for the
 Subject Period 80% of fees, or $78,432.40, and 100% of costs of $9,297.40, for a total of
 $87,729.80. In addition, given entry of the referenced order on July 14, 2021, Robins is
 requesting that it be paid an additional $33,077.16 based upon Robins’ Second Professional Fee
 Statement, which combined with its earlier requested payment thereunder will result in Robins
 being paid 80% of fees, or $81,824, and 100% of costs of $1,470.40, respectively, for a total of
 $83,294.74, for the period April 1, 2021, through April 30, 2021, pursuant to Robins’ Second
 Professional Fee Statement.

         8.     Status of Litigation Fund: As of July 19, 2021, the Litigation Fund contained
 $777,822.00 to cover ongoing Chapter 7 administrative expenses. However, UBS has not yet
 funded its $500,000. It is anticipated that a motion to approve that borrowing will be filed
 shortly.




 1656693.1 26989
Case 9:19-bk-11573-MB             Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16                           Desc
                                    Main Document    Page 4 of 8



                             PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
 1901 Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

 A true and correct copy of the foregoing document entitled (specify): PROFESSIONAL FEE STATEMENT NO.
 FOUR (ROBINS KAPLAN) will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
 General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
 document. On July 20, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
 determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
 email addresses stated below:



                                                                  Service information continued on attached page.

 2. SERVED BY UNITED STATES MAIL: On July 20, 2021 , I served the following persons and/or entities at the
 last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof
 in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
 judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 document is filed.

 HVI Cat Canyon, Inc.                                      Debtor
 c/o Capitol Corporate Services, Inc.                      HVI Cat CANYON, INC.
 36 S. 18th Avenue Suite D                                 630 Fifth Avenue, Suite 2410
 Brighton, CO 80601-2452                                   New York, NY 10111


                                                                  Service information continued on attached page.

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
 method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on July 20, 2021, I
 served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
 consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
 here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
 than 24 hours after the document is filed.

 Eric Vanhorn – ericvanhorn@spencerfane.com
 Robert Wallan robert.wallan@pillsburylaw.com,
 Jonathan Doolittle jonathan.doolittle@pillsburylaw.com;
 William J. Hotze william.hotze@pillsburylaw.com
 Anthony A. Austin Anthony.Austin@doj.ca.gov

                                                                  Service information continued on attached page.

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   July 20, 2021                    Vivian Servin                             /s/ Vivian Servin
   Date                             Printed Name                              Signature




 1654127.1 26989
Case 9:19-bk-11573-MB        Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16     Desc
                               Main Document    Page 5 of 8


                          ADDITIONAL SERVICE INFORMATION (if needed):


 1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

     •    Anthony A Austin       anthony.austin@doj.ca.gov
     •    William C Beall will@beallandburkhardt.com,
          carissa@beallandburkhardt.com
     •    Bradley D Blakeley blakeley@blakeleylawgroup.com,
          bradleydblakeley@gmail.com
     •    Alicia Clough     aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
     •    Marc S Cohen       mscohen@loeb.com, klyles@loeb.com
     •    Alan D Condren        , berickson@seedmackall.com
     •    Alan D Condren        acondren@seedmackall.com, berickson@seedmackall.com
     •    Alec S DiMario alec.dimario@mhllp.com,
          debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
     •    Jeremy Faith Jeremy@MarguliesFaithlaw.com,
          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@Marg
          uliesFaithlaw.com
     •    Karl J Fingerhood       karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
     •    H Alexander Fisch       Alex.Fisch@doj.ca.gov
     •    Don Fisher      dfisher@ptwww.com, tblack@ptwww.com
     •    Brian D Fittipaldi     brian.fittipaldi@usdoj.gov
     •    Ellen A Friedman efriedman@friedmanspring.com,
          khollander@friedmanspring.com
     •    Gisele M Goetz gmgoetz@hbsb.com,
          ggoetz@collegesoflaw.edu;cecilia@hbsb.com
     •    Karen L Grant        kgrant@silcom.com
     •    Ira S Greene     Ira.Greene@lockelord.com
     •    Matthew C. Heyn        Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
     •    Brian L Holman        b.holman@mpglaw.com


 1654127.1 26989
Case 9:19-bk-11573-MB        Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16   Desc
                               Main Document    Page 6 of 8



     •    Brian L Holman      b.holman@musickpeeler.com
     •    Tracy K Hunckler thunckler@daycartermurphy.com,
          cgori@daycartermurphy.com
     •    Kevin Hutty    BKClaimConfirmation@ftb.ca.gov
     •    Samantha Indelicato     sindelicato@omm.com
     •    Eric P Israel eisrael@DanningGill.com,
          danninggill@gmail.com;eisrael@ecf.inforuptcy.com
     •    Razmig Izakelian      razmigizakelian@quinnemanuel.com
     •    Evan M Jones     ejones@omm.com, evan-jones-5677@ecf.pacerpro.com
     •    Alan H Katz    akatz@lockelord.com
     •    John C Keith     john.keith@doj.ca.gov
     •    Anna Landa Anna@MarguliesFaithlaw.com,
          Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@Mar
          guliesFaithLaw.com
     •    Mitchell J Langberg     mlangberg@bhfs.com, dcrudup@bhfs.com
     •    Maxim B Litvak      mlitvak@pszjlaw.com
     •    Vincent T Martinez llimone@twitchellandrice.com,
          smccomish@twitchellandrice.com
     •    Michael Arthur McConnell (TR)       Michael.mcconnell@kellyhart.com,
          tx87@ecfcbis.com
     •    Brian M Metcalf bmetcalf@omm.com, brian-metcalf-
          9774@ecf.pacerpro.com
     •    Monserrat Morales Monsi@MarguliesFaithLaw.com,
          Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@Marg
          uliesFaithlaw.com
     •    Alan I Nahmias     anahmias@mbnlawyers.com, jdale@mbnlawyers.com
     •    Jerry Namba      nambaepiq@earthlink.net, atty_namba@bluestylus.com
     •    David L Osias dosias@allenmatkins.com,
          bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenma
          tkins.com

 1654127.1 26989
Case 9:19-bk-11573-MB        Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16   Desc
                               Main Document    Page 7 of 8



     •    Darren L Patrick dpatrick@omm.com, darren-patrick-
          1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
     •    Jeffrey N Pomerantz     jpomerantz@pszjlaw.com
     •    Benjamin P Pugh      bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
     •    Uzzi O Raanan uraanan@DanningGill.com,
          DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
     •    Edwin J Rambuski       edwin@rambuskilaw.com, marissa@rambuskilaw.com
     •    Hugh M Ray hugh.ray@pillsburylaw.com,
          nancy.jones@pillsburylaw.com,docket@pillsburylaw.com
     •    Edward S Renwick       erenwick@hanmor.com, iaguilar@hanmor.com
     •    J. Alexandra Rhim      arhim@hrhlaw.com
     •    Todd C. Ringstad     becky@ringstadlaw.com, arlene@ringstadlaw.com
     •    Mitchell E Rishe    mitchell.rishe@doj.ca.gov
     •    George E Schulman GSchulman@DanningGill.Com,
          danninggill@gmail.com;gschulman@ecf.inforuptcy.com
     •    Zev Shechtman zshechtman@DanningGill.com,
          danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
     •    Sonia Singh   ssingh@DanningGill.com, amatsuoka@ecjlaw.com
     •    Daniel A Solitro    dsolitro@lockelord.com, ataylor2@lockelord.com
     •    Ross Spence ross@sdllaw.com,
          brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com
     •    Ruth Stoner Muzzin rmuzzin@friedmanspring.com,
          ehansen@friedmanspring.com
     •    Christopher D Sullivan csullivan@diamondmccarthy.com,
          mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.ro
          berts@diamondmccarthy.com;erika.shannon@diamondmccarthy.com;aiemee.lo
          w@diamondmccarthy.com
     •    Jennifer Taylor    jtaylor@omm.com
     •    John N Tedford jtedford@DanningGill.com,
          danninggill@gmail.com;jtedford@ecf.inforuptcy.com

 1654127.1 26989
Case 9:19-bk-11573-MB             Doc 1690 Filed 07/20/21 Entered 07/20/21 13:12:16        Desc
                                    Main Document    Page 8 of 8



     •    Salina R Thomas           bankruptcy@co.kern.ca.us
     •    Meagan S Tom meagan.tom@lockelord.com,
          autodocket@lockelord.com;steven.pearson@lockelord.com
     •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
          barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
     •    Philip S Warden philip.warden@pillsburylaw.com,
          thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino
          @pillsburylaw.com
     •    Fred Whitaker           lshertzer@cwlawyers.com, spattas@cwlawyers.com
     •    William E. Winfield          wwinfield@calattys.com, scuevas@calattys.com
     •    Richard Lee Wynne richard.wynne@hoganlovells.com,
          tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
     •    Emily Young pacerteam@gardencitygroup.com,
          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
     •    David R Zaro          dzaro@allenmatkins.com
     •    Aaron E de Leest adeleest@DanningGill.com,
          danninggill@gmail.com;adeleest@ecf.inforuptcy.com

 2. SERVED BY U.S. MAIL

 Office of the U.S. Trustee
 1415 State Street, Suite 148
 Santa Barbara, CA 93101


 REQUESTS FOR SPECIAL NOTICE


  Attorneys for Buganko
  Philip W. Ganong                     Frank and Sylvia Boisseranc   Rob Thomson
  Ganong Law                           300 W. Paseo de Cristobal     1920 Wilbur Avenue
  930 Truxtun Avenue, Suite 102        San Clemente, CA 92672        San Diego, CA 92109
  Bakersfield, CA 93301


  Jane A. Adams and John S.
  Adams, Trustees
  PO Box 264
  Yorba Linda, CA 92885




 1654127.1 26989
